Title: January 1789
From: Washington, George
To: 




Thursday 1st. Thermometer at 38 in the Morning—47 at Noon and 47 at Night. Clear Morning and wind tho’ not much of it at No. Wt.—clear all day & pleasant.
Went out after breakfast to lay of or rather to measure an old field which is intended to be added to Muddy hole Plantation—after which marked out a line for the New road across from the Tumbling Dam to little Hunting Creek to begin [th]e Post and rail fence on.

In the Evening Mr. Bushrod Washington & his wife and Miss Polly Blackburn came in.


   
   The new road from Posey’s ferry to the Gum Spring—Cameron road was apparently never finished. On 29 Nov. 1790 the Virginia General Assembly passed an act discontinuing the ferry for lack of sufficient patronage. With the ferry closed, there was little or no reason for the public to use the old roads, and GW soon had gates erected on them, an action that the Fairfax County court later questioned but apparently never explicitly forbade (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 13:152; GW to William Pearce, 28 Sept. 1794, DLC:GW; map of roads and fences to be maintained for use of ferry, [Oct. 1790], Vi).


	
   
   Bushrod and Nancy Blackburn Washington apparently were now living in rented quarters at Alexandria. Their furniture had been sent up from Bushfield on 12 Dec., and on 19 Jan., Bushrod took his oath as an attorney before the Fairfax County court. GW offered Bushrod the use of his town house in Alexandria rent free, but Bushrod declined, the house being out of repair and having no facilities for a lawyer’s office (GW to Bushrod Washington, 25 Nov. 1788, DLC:GW; GW to Bushrod Washington, 16 Jan. 1789, Bushrod Washington to GW, 12 Dec. 1788 and 18 Jan. 1789, ViMtvL; Fairfax County Order Book for 1788–91, 82, Vi Microfilm).



 


Friday 2d. Thermometer at 36 in the Morning—34 at Noon and 34 at Night. Wind at No. Et.—Drizzling & raining more or less all day.
 


Saturday 3d. Thermometer at 35 in the Morning 40 at Noon and 40 at Night. Wind still at No. Et. with the same kd. of weather as yesterday.
 


Sunday 4th. Thermometer at 40 in the morning—44 at Noon and 40 at Night. In the Morning the Wind was at So. West but soon shifting to No. Wt. it cleared and was tolerably & not cold overhead but exceedingly sloppy & deep under foot.
The Revd. Mr. Fairfax came here in the evening and stayed all Night.
 


Monday 5th. Thermometer at 32 in the Morning—44 at Noon and 40 at Night. Clear and cool with the wind at No. Wt.
Mr. Fairfax, and Mr. Bushrod Washington & wife, and Miss Blackburn went away after breakfast.
 


Tuesday 6th. Thermometer at 31 in the Morning—44 at Noon and 40 at Night. In the Morning the Wind was Southerly—but it soon shifted to No. west.
Rid to the Ferry & Frenchs Plantations—and to Dogue run and Muddy hole.
 



Wednesday 7th. Thermometer at 32 in the Morning—39 at Noon and 39 at Night. Calm all day, but raw & chilly.
Went up to the Election of an Elector (for this district) of President & Vice President when the Candidates polled for being Doctr. Stuart and Colo. Blackburn the first recd. 216 votes from the Freeholders of this County and the second 16 Votes. Dined with a large company on venisen at Pages Tavn. and came home in the evening.


   
   The Virginia General Assembly passed an act 17 Nov. 1788 authorizing election of the state’s 12 presidential electors by districts. Fairfax County was in the district which also included Prince William, Loudoun, and Fauquier counties. Voting in all districts occurred on this day at the courthouses with all voters qualified to vote for General Assembly members eligible to participate (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 12:648–53). David Stuart won his district by a margin of 347 votes (Md. Journal, 20 Jan. 1789). Virginia’s electors met in Richmond on 4 Feb. and voted unanimously for GW for president as did electors of all the other ratifying states, who met that day also. GW was formally notified of his election on 14 April (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 6:157–66).



   
   William Page (d. 1790) ran a tavern in Alexandria apparently for only a few years. The local Freemasons met there in 1788 (BROCKETTF. L. Brockett. The Lodge of Washington. A History of the Alexandria Washington Lodge, No. 22, A.F. and A.M. of Alexandria, Va., 1783-1876. Alexandria, Va., 1876., 34).



 


Thursday 8th. Thermometer at 31 in the Morning—40 at Noon and 40 at Night—But little Wind all day & that Southerly and a little lowering. In the Night it shifted to No. Wt. & blew fresh & cold.
Mess. Lund & Lawe. Washington—Mr. Willm. Thompson & Mr. William Peake dined here. I was at home all day.
 


Friday 9th. Thermometer at 28 in the Morning—31 at Noon and 27 at Night. Wind fresh from No. Wt. all day and cold—in the evening calm.
Finished gathering Corn this day only at French’s—quantity  Barrels of yellow which is an indifferent sort—much shrivelled & rotten.  Barrls. of White Corn of the kind had in 1787 from Colo. Richard Henry Lee and  Barrls. of rotten or faulty. I remained at home all day.
 


Saturday 10th. Thermometer at 28 in the Morning—29 at Noon and 28 at Night. Wind Southerly, but cold notwithstanding. At home all [day.]
 


Sunday 11th. Thermometer at 25 in the Morning—27 at Noon and 27 at Night—Abt. Nine Oclock last Night it began to Snow, and continued to do so, more or less all Night & till about 10 oclock to day when it ceased but did not clear. The ground was covered about 4 Inches deep.
 



Monday 12th. Thermometer at 16 in the Morning—25 at Noon and 25 at Night—Clear and cold—with the Wind at No. Wt.—towards Night it lowered again.
This day sowed Clover & Timothy Seed (6 pints of the first & 2 of the latter on an acre) at bothe the Ferry & Muddy hole Plantations—On the Wheat—beginning at the South end of the field at the Ferry and by the Gate at Muddy hole.
 


Tuesday 13th. Thermometer at 25 in the Morning—28 at Noon And 29 at Night. Wind at So. Wt. with a mixture of Snow, hail, and sometimes drops of Rain till about Noon when the Clouds broke and the weather promised to be fair.
 


Wednesday 14th. Thermometer at 29 in the Morning—32 at Noon and 30 at Night. Variable wind, with a little Snow in the Morning but clear about Noon.
The Sleet, or hail that fell yesterday making a hard crust on the Snow to day, I discontinued sowing grass-Seeds as they could not bury themselves, & were liable to be blown of the surface of the Snow and drifted.
 


Thursday 15th. Thermometer at 26 in the Morning—30 at Noon and 27 at Night—Clear (with the Wind at No. Wt.) till after Noon when the Weather lowered with appearances of Snow.
Rid to the Plantations at the Ferry and Frenchs and to Dogue run & Muddy hole.
 


Friday 16th. Thermometer at 21 in the Morning—26 at Noon and 26 at Night. Clear all day; with the Wind at No. Wt. in the forenoon, & So. Wt. in the Afternoon.
Brought from Dogue run Plantation 15 Mares which were supposed to be with fold; and one that was thought not to be so to the Mann. Ho. Left 3 there to be added to the Plow horses—sent one to Muddy hole—and one to the Ferry for the same purpose And also brot. from the Ferry  Young Horses & Mares to the Mansion House to be fed.
Began to put Ice into the Ice Ho. this day.
Doctr. Craik dined here & returned to Alexandria afterwards.
 


Saturday 17th. Thermometer at 30 in the Morning—36 at Noon and 32 at Night. Wind Southerly in the Morning & forenoon with great appearances of Snow—Afternoon clear with the Wind at No. West.
Rid to the Plantations in the Neck and at Muddy hole.
 



Sunday 18th. Thermometer at 28 in the Morning—34 at Noon and 34 at Night. But little Wind all day and pleasant for the Season.
 


Monday 19th. Thermometer at 32 in the Morning—37 at Noon and 40 at Night. Heavy lowering Morning and little Wind—drops of rain afterwards with the Wind at South and thawing.
Rid to the Plantations at the Ferry & Frenchs and to Dogue run and Muddy hole.
At Muddy hole, finding the top of the Snow to be sufficiently softened—I directed the Overseer to renew the sowing of grass Seeds on the Wheat.
 


Tuesday 20th. Thermometer at 46 in the Morng.—50 at Noon and 50 at Night. Thick morning & raining more or less all the remaining part of the day with the Wind at So. Wt.—which together dissolved all the Snow.
At home all day.
 


Wednesday 21st. Thermometer at 42 in the Morning—42 at Noon and 42 at Night. Very heavy Morning, tho’ last night was very clear—more favourable afterwards but not perfectly clear. At home all day.
Mr. Lund Washington dined here.
 


Thursday 22d. Thermometer at 32 in the Morning—36 at Noon and 32 at Night. Snowing, hailing & raining more or less all day—with the Wind at No. Et.
 


Friday 23d. Thermometer at 32 in the Morning—38 at Noon and 37 at Night. Clear & calm in the Morning & continued to be so & very pleasant all day.
Rid to the Ferry & French’s Plantations and to Dogue Run & Muddy hole.
At the first began to ditch across the New Meadow to inclose or rather seperate fields No. 1 & 2.
At Dogue run the People were fencing in field No. 7.
Doctr. Stuart came here to Dinner & stayed all Night.
 


Saturday 24th. Thermometer at 36 in the morning—40 at Noon and 40 at Night—Morning heavy & lowering with the Wind at So.—Moderate all day with Sun shine at times.
Went into the Neck—measured some fields there and laid off 8 Acres for Tobacco.
 



Sunday 25th. Thermometer at 38 in the Morning 40 at Noon and 40 at Night. Lowering more or less all day with rain after dark.
Colonels Fitzgerald Lee & Gilpin dined here, and returned to Alexandria in the evening.
 


Monday 26th. Thermometer at 45 in the Morning—50 at Noon and 44 at Night. A good deal of rain fell in the course of the Night—Varable Winds & Weather through the day, with rain again at Night.
 


Tuesday 27th. Thermometer at 42 in the Morning—42 at Noon and 44 at Night. Much rain fell in the course of last Night—heavy forenoon, with the Wind at No. Et.—At Night a good deal of Rain.
At home all day.
 


Wednesday 28th. Thermometer at 35 in the Morning—34 at Noon and 32 at Night. Wind at No. Et. Raw & cold. About Noon it began to Snow & continued to do so fast for about half an hour, but it soon disappeared—and in the Night rained hard again.
Rid to the Plantations at the Ferry Frenchs & to those at Dogue run and Muddy hole.
Renewed the Plowing in the two first—in field No. 4 at the Ferry—& finished breaking up field No. 5 at Muddy hole & began abt. Noon to plow No. 4 for Buck Wheat at the same place.
Major Washington set out for Berkley to see his father who had informed him of the low state of health in which he was.
 


Thursday 29th. Thermometer at 35 in the Morning—35 at Noon and 44 at Night. So. Wt. & very lowering all day—towards Night it began to brighten a little and the sun set clear.
At home all day.
 


Friday 30th. Thermometer at 36 in the Morning—35 at Noon and 34 at Night. Heavy morning with the Wind at No.—which afterwards getting to No. Et. brought on a fine Snow which continued.
Visited the Plantations at the Ferry & Frenchs and Dogue run & Muddy hole.
At the first two added another Plow to their number.
 



Saturday 31st. Thermometer at 29 in the Morning—26 at Noon and 27 at Night. The Snow which began yesterday afternoon continued without through the whole of last Night and till about Sun rising this Morning by which it was near a foot deep. Wind blowing hard all day from No. Wt. it became very cold.
